DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 5 November 2021.  Claims 1, 3, 6 and 7 are currently amended.  Claims 2 and 5 are canceled.  Claims 8-11 are newly added.  Claims 1, 3, 4 and 6-11 are pending review in this action.  The previous objection to the drawings is withdrawn in light of Applicant’s comments. 
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Objections
Claim 10 is objected to because of the following informalities. The claim recites the limitation “the heat transfer sheet coves the opening of the groove” on lines 1-2.  It appears that the word “coves” is misspelt and the intended correct spelling is “covers”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the at least one of the plurality of coolant passages" on line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the coolant passage" on lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the battery stack side" on line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2018/0215282, hereinafter Pohl.
Regarding claim 1, Pohl teaches a battery pack including a plurality of battery modules (101, “batteries”) stacked in two directions, so as to form a matrix arrangement. Thus, either of the two directions may be designated the instantly claimed “first” direction. The battery modules (101, “batteries”) are prismatic in shape (paragraph [0081] and figures 1A and 1B).
A base plate (103, “cooling plate”) includes a plurality of channels (107, “coolant passages”) arranged in the “first” direction and extending in a “second” direction crossing the “first” direction (paragraph [0083] and figures 1A, 1B, 2A, 2B, 3A-3C and 4). The channels (107, “coolant passages”) allow coolant to flow (paragraphs [0017, 0031, 0063, 0083, 0105, 0116]). 
The base plate (103, “cooling plate”) includes empty spaces (111) formed between each two adjacent channels (107, “coolant passage”) (figures 1A, 2A, 2B, 3A, 4). These spaces separate neighboring channels (107, “coolant passages”), therefore they are expected to inhibit heat conduction between neighboring channels (107, “coolant passages”) along the “first” direction. The empty spaces (111, “heat conduction inhibitors”) separate neighboring channels (107, “coolant passages”) and thus extend in the “second direction”. 

Regarding claim 6, Pohl’s empty spaces (111, “heat conduction inhibitors”) are in the shape of grooves extending in the “second” direction (figure 2A).
When viewed in the “second” direction, the empty spaces (111) overlap the channels (107, “coolant passages”). 
Regarding claim 7, in an embodiment Pohl teaches positioning a metal under protection plate (130) below the channels (107, “coolant passages”) (paragraph [00979] and figure 3C). In this assembly, the combination of the under protection plate (130) and the base plate (103) may be considered a “cooling plate”. In this configuration, there is a shorter distance between a channel (107, “coolant passage”) and a surface of the “cooling plate” facing the battery modules (101) than between the channel (107, “coolant passage”) and the surface of the “cooling plate” facing away from the battery modules (101) (figure 3C).
Regarding claim 8, Pohl teaches a plurality of empty spaces (111, “heat conduction inhibitors”) (figure 2B).
claim 11, Pohl teaches that the plurality of battery modules (101, “batteries”) are stacked in two directions, so as to form a matrix arrangement. Thus, either of the two directions may be designated the instantly claimed “first” direction.
Both the channels (107) and the spaces (111, “heat conduction inhibitors”) have a dimension in each of the two directions and thus can be said to “extend” in each of the two directions. Therefore, each of the two directions may be designated the instantly claimed “second direction”. 
Selecting the “second direction” to be the direction in which channels (107) and spaces (111, “heat conduction inhibitors”) alternate, a constituting material of the base plate (103, “cooling plate”) – that is, a wall of an end channel (107) would be disposed between an end of a space (111, “heat conduction inhibitor”) and the edge of the base plate (103, “cooling plate”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2018/0215282, hereinafter Pohl as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2009/0142653, hereinafter Okada.
	Regarding claim 3, Pohl teaches separating walls (113) (paragraph [0086]). Each separating wall (113) is disposed between each two battery modules (101, “batteries”) adjacent to each other in the first direction (figure 3A). 

	Pohl fails to teach that the separating walls (113) exhibit insulation.
	Okada teaches a battery stack (2) including a plurality of prismatic batteries (1) arranged in a stack direction (paragraph [0080] and figures 11-13). A spacer (“separator”) is positioned between adjacent prismatic batteries (1) in the stack direction. Okada teaches that the spacers (“separators”) are electrically insulating and made of plastic with “small heat conductivity”, such that thermal runaway can be prevented in adjacent batteries (paragraph [0081]). Therefore, the material of the spacers (“separators”) is understood to be “heat insulating”.
	It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form Pohl’s separating walls (113) of a material that is electrically and thermally insulating for the purpose of preventing an unwanted electrical current between the batteries and for the purpose of preventing a thermal runaway between adjacent batteries as taught by Okada.
	Regarding claim 4, Pohl as modified by Okada teaches separating walls (113) that are made of a heat insulating material.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2018/0215282, hereinafter Pohl as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2014/0011059, hereinafter Hashimoto.
 claim 9, Pohl teaches a stack of battery modules (101, “batteries”) and a base plate (103, “cooling plate”).
Pohl fails to teach a heat transfer sheet disposed between the stack and the base plate (103, “cooling plate”). 
It is well-known in the art to place a thermally conductive sheet between a battery and cooling plate to enhance cooling or alternatively to wrap an exterior of a battery case with thermally conductive electrically insulating material for the purpose of preventing accidental short circuiting – see, e.g. Hashimoto (paragraphs [0047, 0056] and figures 5 and 9).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include a thermally conductive sheet between the battery modules (101, “batteries”) and the base plate (103, “cooling plate”) and/or to wrap exterior circumferences of the batteries with a thermally conductive electrically insulating material for the purpose of enhancing cooling and preventing accidental short circuiting as taught by Hashimoto.
Regarding claim 10, Pohl shows that lateral surfaces of the battery modules (101, “batteries”) cover portions of the spaces (111, “heat conduction inhibitors”) (figure 1A). Therefore, in the combination of Pohl and Hashimoto, the thermally conductive electrically insulating material would partially cover an opening of the spaces (111, “heat conduction inhibitors”).

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the Pohl reference has been provided, as recited above, to address the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759